DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered. 
Status of the Application
Claims 28, 29, 31, 38-42 and 44-45 are pending, of which claim 29 is withdrawn because of earlier restriction.
Claims 28, 31, 38-42 and 44-45 are under current examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28, 31, 38-42 and 44-45 are rejected under 35 U.S.C. 102(a)(1)  and 102 (a)(2)as being anticipated by Kopke (WO 2012/106654 A1; as provided by the applicant on IDS dated 08/28/2020), and as evidenced by Washington (Experimental Neurology; 275 (2016), available online 2015, 381-388).
Kopke discloses a method of treating traumatic brain injury (TBI) comprising administering a pharmaceutically effective amount of 2,4-DSPBN (with examples of 20mg/kg, 300mg/Kg body weight) and N-acetylcysteine (NAC), either alone or in combination (co-administered simultaneously, see example 2) with carrier orally or parenteral after the exposure TBI resulting generation of intracellular reactive oxygen species (ROS) (toxin) leading to oxidative damage, inflammation (cause of infection) etc. resulting in restoring of precerebellin, a synaptic activity marker (thus enhancing synaptogenesis) (see entire example 2, especially 0048, 0049, 0054) with decreased degeneration of synapses (abstract, paragraphs 0003-0034, 0036-0073, examples and Claims). Although Kopke is silent about neurodegeneration or CNS disease, such as AD etc. along with TBI, the examiner takes official notice that TBI is known to cause neurodegeneration due to accumulation of pathologic tau proteins and leading to AD or chronic traumatic encephalopathy as evidenced by Washington (entire article; especially abstract, pages 383-386).  

Since the cited prior art reads on all the limitations of the instant claims 28, 31, 38-42 and 44-45, these claims are anticipated. 

Response to Arguments
Applicant’s remarks and amendment, filed on 09/10/2021, have been fully considered but not found persuasive.
Applicant’s argument is moot in view of new rejection as set forth above.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623